By the Court.

There is tjo doubt, that an agent may be a witness for his principal, without a release, although his testimony may go to discharge himself. This is an exception to the general rule. 1 N. H. Rep. 192, Strafford Bank vs. *555Cornell. The testimony of Jones was then properly admitted in this case.
But it is contended that Hall had a lien upon the saddles, and the right of possession, so that the plaintiff, having neither the possession, nor the right of possession, can maintain no action. But we consider it as settled, that if an agent or factor, for sale, agree with a third person, to take charge of a consignment, pay the freight and duties,and sell the goods; yet as against the principal, such third person has no lien on the goods. 2 Maule & Selw. 299, Solly vs. Rathbone, and ibid. 301, Cockran vs. Irlam. We are, therefore, of opinion, that there must be
Judgment on the verdict»